                 UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 19-12496-RGS

         AMALGAMATED TITANIUM INTERNATIONAL CORP.,
                  and DAVID LAMOUREUX

                                     v.

         MENNIE MACHINE COMPANY D/B/A MMC ARMORY.


                MEMORANDUM AND ORDER ON
          DEFENDANT’S RULE 12(b)(2) MOTION TO DISMISS


                            February 26, 2020


STEARNS, D.J.

     Amalgamated Titanium International Corp. (ATI) and David

Lamoureux brought this lawsuit on October 21, 2019, in Middlesex Superior

Court against Mennie Machine Company d/b/a MMC Armory (MMCA),

alleging breaches of various agreements between the parties.1 MMCA



     1  ATI and Lamoureux allege ten separate claims in their Complaint:
breach of the joint venture agreement (Count B), promissory estoppel (Count
C), breach of contract (Count A), conversion (Count D), promissory estoppel
with regard to the titanium in MMCA’s possession (Count E), tortious
interference with prospective business relationships (Count F), defamation-
Lamoureux (Count G), defamation-ATI (Count H), breach of the duty of good
faith and fair dealing (Count I), and violation of Mass. Gen. Laws ch. 93A, §
11 (Count J).
removed the case to the federal district court on December 11, 2019, on

diversity grounds. It now moves to dismiss the Complaint for want of

personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2). For the reasons to

be explained, MMCA’s motion to dismiss for lack of personal jurisdiction will

be denied.

                              BACKGROUND

      The facts, viewed in the light most favorable to ATI and Lamoureux as

the nonmoving parties, are as follows. ATI, a Delaware corporation with a

principal place of business in Massachusetts, is the developer of a custom

titanium technology. MMCA is an Illinois corporation that possesses a

federal license to sell firearms. According to the Complaint, ATI and MMCA

entered into an oral agreement for MMCA to use ATI’s titanium in the

manufacture of firearms products and to jointly market them under the

MMCA brand. ATI and MMCA jointly offered the firearms products to

various customers and exhibited prototypes at trade shows in 2015 and 2016.

      ATI and MMCA executed a “Purchase Order” on March 7, 2016, under

which ATI shipped $1.5 million of custom titanium from Massachusetts to

MMCA’s facilities in Illinois.2 ATI also transferred to MMCA another




      2 ATI does not specify in the Complaint the origin of the $1.5 million in
their titanium. The court infers, based on the reference to “supplier or
                                      2
$500,000 in their custom titanium from facilities in Maine, Texas, and

China. MMCA was obligated to use the titanium in the fabrication of firearms

products worth $34.7 million. Ultimately, MMCA did not keep its end of the

bargain and failed to manufacture any of the products specified in the

Purchase Order.

      On October 21, 2016, MMCA sent ATI a notice by email and regular

post terminating the parties’ relationship. The letter was addressed to

Lamoureux at 94 Hampshire Street, Suite C, Cambridge, Massachusetts,

ATI’s principal place of business. On October 24, 2016, MMCA sent ATI a

second letter stating that it would not return the titanium until ATI signed a

release. ATI refused and MMCA has not returned the titanium.

                               DISCUSSION

      “When a district court rules on a motion to dismiss for lack of personal

jurisdiction without holding an evidentiary hearing, as in this case, the

‘prima facie’ standard governs its determination.” United States v. Swiss Am.

Bank, Ltd., 274 F.3d 610, 618 (1st Cir. 2001). The prima facie standard

directs the court to “take specific facts affirmatively alleged by the plaintiff

as true (whether or not disputed) and construe them in the light most




outsourcer facilities,” that the original shipment originated from ATI’s
location in Massachusetts.
                                       3
congenial to the plaintiff’s jurisdictional claim.” Massachusetts Sch. of Law

at Andover, Inc. v. Am. Bar Ass’n, 142 F.3d 26, 34 (1st Cir. 1998). ATI and

Lamoureux bear the burden of establishing that the court has personal

jurisdiction over MMCA. Hannon v. Beard, 524 F.3d 275, 279 (1st Cir.

2008).

      To exercise personal jurisdiction, the court must find (1) that sufficient

contacts exist between the defendant and the forum to satisfy the state long-

arm statute, and (2) that the assertion of jurisdiction does not offend the Due

Process Clause of the Fourteenth Amendment. Sawtelle v. Farrell, 70 F.3d

1381, 1387 (1st Cir. 1995). Since “the Supreme Judicial Court of

Massachusetts has interpreted the state’s long-arm statute as an assertion of

jurisdiction over the person to the limits allowed by the Constitution of the

United States,” it is appropriate to dispense with the statutory inquiry and

“proceed directly to the constitutional analysis.” Phillips v. Prairie Eye Ctr.,

530 F.3d 22, 26 (1st Cir. 2008) (citations omitted). Here, because ATI and

Lamoureux rely on a claim of specific jurisdiction, the constitutional test “has

three components: relatedness, purposeful availment, and reasonableness.”

Knox v. MetalForming, Inc., 914 F.3d 685, 690 (1st Cir. 2019). The First

Circuit has articulated this three-part test as follows:

      First, the claim underlying the litigation must directly arise out
      of, or relate to, the defendant’s forum-state activities. Second, the

                                       4
      defendant’s in-state contacts must represent a purposeful
      availment of the privilege of conducting activities in the forum
      state, thereby invoking the benefits and protections of that state’s
      laws and making the defendant’s involuntary presence before the
      state’s courts foreseeable. Third, the exercise of jurisdiction
      must, in light of the Gestalt factors, be reasonable.

Daynard v. Ness, Motley, Loadholt, Richardson & Poole, P.A., 290 F.3d 42,

60 (1st Cir. 2002) (citation omitted).

Relatedness

      First, to satisfy relatedness, “the claim underlying the litigation must

directly arise out of, or relate to, the defendant’s forum-state activities.”

Daynard, 290 F.3d at 61 (citation omitted). “[T]he relatedness test is a

‘flexible, relaxed standard.’” N. Laminate Sales, Inc. v. Davis, 403 F.3d 14,

25 (1st Cir. 2005), citing Pritzker v. Yari, 42 F.3d 53, 61 (1st Cir. 1994). ATI

alleges that it sent titanium to MMCA’s location in Illinois. MMCA must have

contemplated that this shipment would come from Massachusetts. The

relationship between the parties that culminated in this shipment forms the

basis of ATI’s allegations of breach of contract, promissory estoppel,

conversion, and violation of M.G.L. c. 93A § 11. The relatedness element of

this test is thus satisfied.

Purposeful Availment

      Second, “the defendant’s in-state contacts must represent a purposeful

availment of the privilege of conducting activities in the forum state, thereby

                                         5
invoking the benefits and protections of that state’s laws and making the

defendant’s involuntary presence before the state’s courts foreseeable.”

Daynard, 290 F.3d at 61 (citations omitted). The Complaint alleges that

MMCA solicited a business relationship with ATI, knowing that ATI was a

Massachusetts-based corporation. This allegation is sufficient to establish

that MMCA purposefully availed itself of the privilege of doing business in

Massachusetts. Pritzker v. Yari, 42 F.3d 53, 61 (1st Cir. 1994), citing McGee

v. Int’l Life Ins. Co., 355 U.S. 220 (1957) (“McGee stands for the proposition

that ‘minimum contacts’ is not necessarily a numbers game; a single contract

can fill the bill.”). That MMCA did not enter Massachusetts for meetings and

only communicated through phone calls, mail, and email is not dispositive.

See Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985) (“[I]t is an

inescapable fact of modern commercial life that a substantial amount of

business is transacted solely by mail and wire communications across state

lines.”); Daynard, 290 F.3d at 62 (1st Cir. 2002) (recognizing “telephone and

fax communications” as contacts with Massachusetts);

Reasonableness

      Third, “the exercise of jurisdiction must, in light of the Gestalt factors,

be reasonable.” Daynard, 290 F.3d at 62 (citation omitted). These factors

are “(1) the defendant’s burden of appearing, (2) the forum state’s interest in


                                       6
adjudicating the dispute, (3) the plaintiff’s interest in obtaining convenient

and effective relief, (4) the judicial system’s interest in obtaining the most

effective resolution of the controversy, and (5) the common interests of all

sovereigns in promoting substantive social policies.” Ticketmaster-N.Y., Inc.

v. Alioto, 26 F.3d 201, 209 (1st Cir. 1994), citing Burger King, 471 U.S. at

477.

       Here, the Gestalt factors support the conclusion that jurisdiction is

reasonable. MMCA does not address the reasonableness prong and, thus, has

not demonstrated that the exercise of jurisdiction in Massachusetts “is

onerous in a special, unusual, or other constitutionally significant way.”

Nowak v. Tak How Invs., Ltd., 94 F.3d 708, 718 (1st Cir. 1996) (citation

omitted). Massachusetts has an interest in adjudicating this dispute because

ATI is a corporation with its principal place of business in Massachusetts and

was harmed in Massachusetts. The court also affords deference to ATI and

Lamoureux’s choice of forum. See Sawtelle, 70 F.3d at 1395 (“[A] plaintiff’s

choice of forum must be accorded a degree of deference with respect to the

issue of its own convenience.”). In sum, ATI and Lamoureux have met their

burden of proving specific jurisdiction, as there is a demonstrable nexus

between their claims and MMCA’s activities directed at Massachusetts.




                                      7
                               CONCLUSION

      For the foregoing reasons, MMCA’s motion to dismiss the Complaint

for lack of personal jurisdiction is denied.

                                      SO ORDERED.

                                      /s/ Richard G. Stearns
                                      __________________________
                                      UNITED STATES DISTRICT JUDGE




                                       8
